EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Geoffrey Zelley, on December 29, 2020.

The application has been amended as follows: 
Claim 34, has been rewritten as follows:
	-- A constituent of a building material formulation comprising the particles of claim 30 wherein the building material formulation is on-site concrete, finished concrete parts, pre-cast concrete parts, concrete goods, cast concrete stones, concrete bricks, in-situ concrete, sprayed concrete (shotcrete), ready-mix concrete, air-placed concrete, concrete repair systems, industrial cement flooring, one-component and two-component sealing slurries, screeds, filling and self-levelling compositions, adhesives, sealants, coating and paint systems, mortars, grouts, or swelling explosives.

-- End of Amendment --


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most pertinent reference is Amiche (US 6,132,773) which teaches a process that is different to the claimed process in that the heating temperature at less than 100oC (Amiche, col. 5, lines 3-5) and absence of a cooling step. In terms of resulting product, (1) the coating thickness resulted in Amiche process is up to 50 nm (Amiche, col. 5, lines 11-13) which is well below the claimed range of 500 nm to 10 m; (2) the weight ratio of SiO2/Na2O is 3.5 (Amiche, col. 5, lines 50-53) and thus the reverse ratio Na2O/SiO2 is 1/3.5= 0.28 which is well below the claimed range of 15 to 0.5.
With regards to the Katusic reference (which is considered the primary reference by the WIPO office), the method of Katusic is essentially different from the claimed method in that in the contacting step, a precursor of the core material is added to a silica precursor, while the claimed method requires the core material to be a pre-formed particle when being contacted to the silica precursor solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



January 11, 2021